1      IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2   RICHARD BLANEY (now
 3   DEBORAH WILLIAMS, as
 4   Personal Representative of the
 5   Estate of Richard Blaney, Deceased),

 6        Plaintiff-Appellant,

 7 v.                                               NO. 28,922

 8   JAMES SHIVER, NANCY SHIVER,
 9   KEITH and LORRAINE CULLIMS,
10   FARMERS EXCHANGE BANK, and
11   ANY AND ALL UNKNOWN CLAIMANTS,

12        Defendants-Appellees.

13 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
14 Theresa M. Baca, District Judge

15 Smith Law Offices PA
16 Jack A. Smith
17 Albuquerque, NM

18 for Appellant Richard Blaney

19 Joshua R. Simms PC
20 Joshua R. Simms
21 Albuquerque, NM

22 for Appellant Deborah Williams

23 Law Offices of Robert P. McNeil
24 Robert P. McNeil
25 Albuquerque, NM

26 for Appellee Farmers Exchange Bank
 1 Alex Chisolm
 2 Albuquerque, NM

 3 for Appellee James Shiver




 4                           MEMORANDUM OPINION

 5 CASTILLO, Judge.

 6       Summary affirmance was proposed for the reasons stated in the notice of

 7 proposed disposition. No memorandum opposing summary affirmance has been filed,

 8 and the time for doing so has expired.

 9       Affirmed.

10       IT IS SO ORDERED.


11                                              ________________________________
12                                              CELIA FOY CASTILLO, Judge

13 WE CONCUR:




14 ________________________________
15 CYNTHIA A. FRY, Chief Judge




16 ________________________________
17 RODERICK T. KENNEDY, Judge




                                            2